DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Claims 1-14 in the reply filed on 08/27/2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4,
Regarding claim 4, claim 4 recites the limitation “approximately ten percent” in lines 3-4. This limitation renders the claim indefinite because, as discussed above, the scope of the claim cannot be fully determined until a particular thread configuration is determined to be the “reference thread.” As a result, the range of acceptable dimensions which fall within “ten percent” deviation is also subject to change in accordance with the determination of the “reference thread.” 
Regarding claim 5, claim 5 recites the limitation “wherein the luer locking mechanism has an entrance angle that deviates from a reference injection angle for a medical device port by at least approximately ten percent.” The recitation of “a reference injection angle” in this case renders the claim indefinite because the scope of the claim cannot be fully defined until a particular configuration is determined to be the “reference injection angle.” Therefore, it remains unclear which entrance angles are being precluded by the luer locking mechanism of the PICC as currently recited in claim 5. For examination purposes, Examiner is interpreting “a reference injection angle” to correspond merely to a functional recitation.
Regarding claim 5, claim 5 recites the limitation “by at least approximately ten percent” in lines 2-3. This limitation renders the claim indefinite because, as discussed above, the scope of the claim cannot be fully determined until a particular configuration is determined to be the “reference injection angle.” As a result, the range of acceptable dimensions which fall within “ten percent” deviation is also subject to change in accordance with the determination of the “reference injection angle.” 
Regarding claim 11, claim 11 recites the limitation “wherein the set of interlocking threads have a length and a pitch that deviates from a reference thread by approximately ten percent.” The recitation of “a reference thread” in this case renders the claim indefinite because the scope of the claim cannot be fully defined until a particular thread configuration is determined to be the “reference thread.” Therefore, it remains unclear which thread lengths and pitches are being precluded from the “set of 
Regarding claim 11, claim 11 recites the limitation “approximately ten percent” in lines 3-4. This limitation renders the claim indefinite because, as discussed above, the scope of the claim cannot be fully determined until a particular thread configuration is determined to be the “reference thread.” As a result, the range of acceptable dimensions which fall within “ten percent” deviation is also subject to change in accordance with the determination of the “reference thread.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Justus et al. (US 2017/0080202), referred to hereinafter as Justus-202, in view of Feith et al. (US 5,730,418) and Hoste (US 6,508,806).
Regarding claims 1-2, Justus-202 discloses a peripherally inserted central catheter (PICC) (“Catheter assembly 20” of Fig. 1), comprising: a lumen (“catheter 26” and “injection lines 34” of Fig. 1, see [0018], lines 15-20 indicating how the “inlet ports 36” provide, “entryways to the injection lines 34 for delivery of fluids from an injection source”) having a proximal end for inserting into a vessel (see Fig. 1 illustrating how the lumen comprises a proximal end which is peripherally inserted into a patient and may be directed towards insertion into a vessel), wherein the lumen (26) is puncture resistant (see [0020], lines 1-7 indicating how, “The catheter assembly 20 has a puncture resistant exterior tube plastic exterior tube 50 which surrounds the injection line 34 and extends at least to an exterior barrier 52 
Feith et al. teaches a locking mechanism (see Fig. 4-6) wherein the locking mechanism (Fig. 4-6) is a luer locking mechanism (see Col. 5, line 66 through Col. 6, line 3 and Col. 7, lines 34-40 indicating how the locking mechanism of Feith et al. is intended to mate with a “luer nozzle 90” and, therefore, corresponds a luer locking mechanism). Feith et al. further teaches wherein the luer locking mechanism has a coupler (see Fig. 4 illustrating how the luer locking mechanism comprises a “valve base 418” which comprises a set of internally facing threads which correspond to a coupler) for matingly engaging a coupler of a separate structure (see Fig. 4 illustrating how the internal threads adjacent to “valve base 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PICC of Justus-202 such that the locking mechanism is replaced by the luer locking mechanism of Feith et al. One of ordinary skill in the art prior to the effective filing date of the claimed invention would be motivated to make such a modification because Justus-202 specifically teaches that the locking mechanism may be one of the locking mechanisms disclosed by Feith et al. (see [0018], lines 20-25 of Justus-202 indicating how, “connector 37, such as the MaxPlus® clear needleless connector made by Carefusion Corporation of San Diego, Calif., and such as disclosed in U.S. Pat. No. 5,730,418, the disclosure of which is incorporated by reference herein”).
Neither Justus-202 nor Feith et al., however, teach the lumen having: having: an innermost layer, at least one middle layer, an outermost layer; wherein: the innermost layer includes at least one of polyurethane or silicone; the middle layer includes at least one of a metal, a polymer, a composite, or a synthetic fiber; and the outer layer includes at least one of polyurethane or silicone. 
Hoste teaches a catheter (“catheter 10” of Fig. 1), comprising a lumen (“catheter shaft 11” of Fig. 1, see Fig. 2 illustrating how the lumen comprises a central opening) having: an innermost layer (“liner 22” of Fig. 1-2, see Fig. 2 illustrating the innermost layer being radially closest to the center of the lumen), at least one middle layer (“wound layer 17” and “outer layer 18” of Fig. 1-2, see Fig. 2 illustrating how the at least one middle is radially between the “liner 22” and “outer coating or jacket 19”), and outer most layer (“outer coating or jacket 19” of Fig. 1-2, see Fig. 2 illustrating how the outer most layer is furthest away radially from the center of the lumen). Hoste further teaches wherein: the innermost layer (22) includes at least one of polyurethane or silicone (see Col. 5, lines 54-61 indicating how the polymer comprised by “liner 22” may be, “Suitable polymeric materials, thermoplastic or thermoset, include nylons, polyurethanes, polyesters, polyimides, rubbers, silicone, PEEK, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PICC of Justus-202 in view of Feith et al. such that the lumen has: an innermost layer, at least one middle layer, an outermost layer; wherein: the innermost layer includes at least one of polyurethane or silicone; the middle layer includes at least one of a metal, a polymer, a composite, or a synthetic fiber; and the outer layer includes at least one of polyurethane or silicone as taught by Hoste. Such a modification would be advantageous because providing a lumen with these layers provides the lumen with desired structural properties such as torsional stiffness, torsional collapse load, bending stiffness, and bend kink (see Col. 2, lines 52-59 of Hoste).
The combination of Justus-202 in view of Feith et al. and Hoste is hereinafter referred to as Justus-202, Feith, and Hoste.
Regarding claim 3,
 Feith et al. further teaches wherein the luer locking mechanism has a coupler (see Fig. 4 illustrating how the luer locking mechanism comprises a “valve base 418” which comprises a set of internally facing threads which correspond to a coupler. Furthermore the coupler taught by Feith et al. is concluded to be an equivalent structure to that which is disclosed in the instant application because both structures perform the function of matingly engaging a coupler of a separate structure in substantially the same manner, i.e. through the use of threaded engagements) for matingly engaging a coupler of a separate structure (see Fig. 4 illustrating how the internal threads adjacent to “valve base 418” are entirely capable of matingly engaging a coupler of a separate structure which comprises corresponding external threads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Justus-202, Feith, and Hoste such that the luer locking mechanism has the coupler taught by Feith. Such a modification provides that the luer mechanism has a coupler for matingly engaging a coupler at the distal end of the lumen. Furthermore, one of ordinary skill in the art prior to the effective filing date of the claimed invention would be motivated to make such a modification because Justus-202 specifically teaches that the locking mechanism may be one of the locking mechanisms disclosed by Feith et al. (see [0018], lines 20-25 of Justus-202 indicating how, “connector 37, such as the MaxPlus® clear needleless connector made by Carefusion Corporation of San Diego, Calif., and such as disclosed in U.S. Pat. No. 5,730,418, the disclosure of which is incorporated by reference herein”).
Regarding claim 7, Justus-202, Feith, and Hoste teaches the PICC of claim 1. Justus-202 further teaches wherein the housing unit (22) includes a first section (“bottom part 44” of Fig. 2) and a second section (“sliding lid 45” of Fig. 2), wherein the first section (44) and the second section (45) are matingly shaped (see Fig. 2 illustrating how the first section and the second section are configured to mate along “locking ways 49” and note how, therefore, the first section and the second section are matingly 
Regarding claim 8, Justus-202, Feith, and Hoste teaches the PICC of claim 7. Justus-202 further teaches wherein when the first section (44) is coupled with the second section (45), the housing unit (22) prevents access to the injection port (see Fig. 1-2 illustrating how access to the injection port is prevented with the first section is coupled with the second section, further see [0019], lines 1-13 indicating how, “the catheter assembly 20 interacts with the lock 22 to prevent access by the patient to the injection lines 34 between the picc line base 32 and the lock”).
Regarding claim 9, Justus-202, Feith, and Hoste teaches the PICC of claim 7. Justus-202 further teaches wherein the housing unit (22) has a means (“connector 41” of Fig. 2) for selectively coupling the first section (44) with the second section (45), and wherein the selective coupling is performed with an external tool (“connector  41” of Fig. 2, see Fig. 2 illustrating how the tool is provided external to the housing unit and fits within a holes of the first section and the second section to couple the first section to the second section, further see [0019], lines 7-13). 
Regarding claim 10, Justus-202, Feith, and Hoste teaches the PICC of claim 1. Justus-202 further teaches wherein the housing unit (22) has a slot (see Fig. 2 illustrating how “housing bottom part 44” comprises two pairs of opposing walls which form a rectangular-shaped slot which receives the locking mechanism) that is sized to receive the luer locking mechanism (37, see Fig. 2 illustrating how the slot is sized to receive the luer locking mechanism of Justus-202, Feith, and Hoste).

    PNG
    media_image1.png
    940
    1142
    media_image1.png
    Greyscale

Regarding claim 12, Justus-202, Feith, and Hoste teaches the PICC of claim 1. Justus-202 further teaches wherein the housing unit (22) comprises a base (see Examiner’s annotated Fig. 2 above) and a stem (see Examiner’s annotated Fig. 2 above), wherein the stem (see Fig. 2 above) is coupleable to the luer locking mechanism (37, see Fig. 2 illustrating how the stem is coupleable to the luer locking mechanism of Justus-202, Feith, and Hoste when the locking mechanism is received by a slot in the base).
Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Justus-202, in view of Feith et al. (US 5,730,418),  Hoste (US 6,508,806) and Justus et al. (US 2014/0303595), referred to hereinafter as Justus-595.
Regarding claim 6, Justus-202, Feith, and Hoste teaches the PICC of claim 1. Neither Justus-202, Feith et al., nor Hoste teach, however, wherein the housing unit is selectively coupleable to an actuator for at least one of opening or closing the housing unit around the luer locking mechanism.
In the same field of endeavor, Justus-595 teaches a PICC catheter (“PICC line assembly 24” of Fig. 1), comprising: a lumen (“catheter 26” and “injection lines 34” of Fig. 1); a locking mechanism (“connector 37” of Fig. 1-4) coupled to a distal end of the lumen (see Fig. 1-2 illustrating how the locking mechanism is coupled to the distal end of the lumen); and a housing unit (“lock 20” of Fig. 1 and Fig. 3-4) at least partially surrounding the luer locking mechanism (37, see ‘phantom lines’ of Fig. 1 and see Fig. 4 illustrating how the housing unit fully surrounds the luer locking mechanism) and preventing access to an injection port (see Fig. 1 illustrating how the locking mechanism comprises an injection port for mating with “syringe 40”) of the locking mechanism (37, see Fig. 4 illustrating how access to the injection port of the locking mechanism is prevented from being accessed by the housing unit which fully surrounds the locking mechanism). Justus-595 further teaches wherein the housing unit (20) is selectively coupleable to an actuator (“hand press 76” of Fig. 3, see Fig. 3 illustrating the housing unit coupled to the actuator and see Fig. 4 illustrating the housing unit removed from the actuator. Further note how “hand press 76” converts rotational motion of “lever 77” into linear motion of “fastener 74” such that “hand press 76” corresponds to an actuator) for the closing of the housing unit (20) around the locking mechanism (37, see [0021], lines 7-19 and further see Fig. 3-4 illustrating how the actuator is used to close the housing unit around the locking actuator).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PICC of Justus-202, Feith, and Hoste such that the housing unit is selectively coupleable to an actuator for at least one of opening or closing the housing unit around the luer locking mechanism as taught by Justus-595. Such a modification would be advantageous because it provides a means for closing the housing unit in such a fashion that the housing unit cannot 
Regarding claims 13-14, Justus-202, Feith, and Hoste teaches the PICC of claim 1. Neither Justus-202, Feith et al., nor Hoste teach, however, the PICC comprising: a thread pairing having at least one threaded hole and at least one non-threaded hole, wherein in a held position the stem is retained in the non-threaded hole. Additionally, Neither Justus-202, Feith et al., nor Hoste teach wherein the threaded hole of the thread pairing is selectively coupleable to an external tool for at least one of engaging or disengaging the stem of the housing unit.
In the same field of endeavor, Justus-595 teaches a PICC catheter (“PICC line assembly 24” of Fig. 1), comprising: a lumen (“catheter 26” and “injection lines 34” of Fig. 1); a locking mechanism (“connector 37” of Fig. 1-4) coupled to a distal end of the lumen (see Fig. 1-2 illustrating how the locking mechanism is coupled to the distal end of the lumen); and a housing unit (“lock 20” of Fig. 1 and Fig. 3-4) at least partially surrounding the luer locking mechanism (37, see ‘phantom lines’ of Fig. 1 and see Fig. 4 illustrating how the housing unit fully surrounds the luer locking mechanism) and preventing access to an injection port (see Fig. 1 illustrating how the locking mechanism comprises an injection port for mating with “syringe 40”) of the locking mechanism (37, see Fig. 4 illustrating how access to the injection port of the locking mechanism is prevented from being accessed by the housing unit which fully surrounds the locking mechanism). Justus-595 further teaches: wherein the housing unit (20) comprises a base (see Fig. 2 illustrating how the housing unit of Justus-595 comprises a base which is similar in structure and position to the base of Justus-202 as illustrated in Examiner’s annotated Fig. 2 above) and a stem (see Fig. 2 illustrating how the housing unit of Justus-595 comprises a stem which is similar in structure and position to the stem of Justus-202 as illustrated in Examiner’s annotated Fig. 2 above), wherein the stem is coupleable to the locking mechanism (37, see Fig. 2 illustrating how the stem is coupleable to the locking mechanism when the locking mechanism is received by a slot in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Justus-202, Feith, and Hoste such that the PICC is provided with a thread pairing having at least one threaded hole and at least one non-threaded hole, wherein in a held position the stem is retained in the non-threaded hole as taught by Justus-595. Such a modification further provides wherein the threaded hole of the thread pairing is selectively coupleable to an external tool for at least one of engaging or disengaging the stem of the housing unit as further taught by Justus-595. Such a modification would be advantageous because it enables an authorized person with a specialized screw driver to remove the screw and access the luer locking mechanism (see [0022], lines 13-17 of Justus-595). Furthermore, Justus-595 teaches that the arrangement provided by this modification is one of three suitable alternatives which include a metal locking fastener (74, see Fig. 4) and a zip-tie (122, see Fig. 8) for retaining the stem. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Justus-202, in view of Feith et al. (US 5,730,418), Hoste (US 6,508,806) and Davis et al. (US 2017/0014616).
Regarding claim 4, Justus-202, Feith, and Hoste teaches the PICC of claim 3 and further teaches wherein the luer locking mechanism (37) engages with the distal end of the lumen (26/34) via a set of interlocking threads (see Fig. 3-4 of Justus-202 illustrating how the distal end of the lumen comprises a set of interlocking threads for engaging with the locking mechanism). Justus-202, Feith, and Hoste does not, however, teach wherein the set of interlocking threads have a length and a pitch that deviates from a reference thread by approximately ten percent.
Davis et al. teaches a set of interlocking threads (see set of interlocking threads illustrated in Fig. 2) having a length (“threaded tip length TTL” of Fig. 2) and a pitch (“pitch TP” of Fig. 2).  Davis et al. further teaches that the dimensions of the set of interlocking threads may vary (see [0054], lines 26-32 indicating how, “one or more of the dimensions may vary, for example, by between about ±1-35%”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set of interlocking threads of Justus-202, Feith, and Hoste such that the set of interlocking threads have a length and a pitch that deviates from a reference thread by approximately ten percent because Davis et al. teaches that the dimensions for a given set of interlocking threads may be modified by as much as 10%. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, modifying the length and pitch for a given set of interlocking threads corresponds merely to modifications of the relative dimensions between the prior art and the claimed invention and it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results requires only routine skill in the art (see MPEP 2144.04(IV)). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Justus-202, in view of Feith et al. (US 5,730,418), Hoste (US 6,508,806) and Wendler (US 2010/0272148).
Regarding claim 5, Justus-202, Feith, and Hoste teaches the PICC of claim 1. Justus-202, Feith, and Hoste does not, however, teach wherein the luer locking mechanism has an entrance angle that deviates from a reference injection angle for a medical device port by at least approximately ten percent.
Wendler teaches a luer locking mechanism (“adapter slip 40” of Fig. 5a-5b and “inlet port 20” of Fig. 6A) comprising an entrance angle (“port taper angle 92” of Fig, 7) and an injection angle (“taper angle 90” of Fig. 7). Wendler further teaches wherein the entrance angle may deviate from the injection angle (see [0040], lines 7-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Justus-202, Feith, and Hoste such that the entrance angle of the luer locking mechanism deviates from a reference injection angle for a medical device port by at least approximately ten percent since Wendler teaches that the entrance angle may be modified to appropriate dimensions. Furthermore, such a modification would be advantageous because it allows for the sealing quality of the luer lock to be modified (see [0040], lines 7-15). Finally, modifying the entrance angle corresponds merely to a modification of a relative dimension between the prior art and the claimed invention and it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results requires only routine skill in the art (see MPEP 2144.04(IV)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Justus-202, in view of Feith et al. (US 5,730,418),  Hoste (US 6,508,806) and Justus-595.
Regarding claim 11, Justus-202, Feith, and Hoste teaches the PICC of claim 1. Justus-202 further teaches wherein the housing unit (22) has a base (see Examiner’s annotated Fig. 2 above) and a set of 
In the same field of endeavor, Justus-595 teaches a PICC catheter (“PICC line assembly 24” of Fig. 1), comprising: a lumen (“catheter 26” and “injection lines 34” of Fig. 1); a locking mechanism (“connector 37” of Fig. 1-4) coupled to a distal end of the lumen (see Fig. 1-2 illustrating how the locking mechanism is coupled to the distal end of the lumen); and a housing unit (“lock 20” of Fig. 1 and Fig. 3-4) at least partially surrounding the luer locking mechanism (37, see ‘phantom lines’ of Fig. 1 and see Fig. 4 illustrating how the housing unit fully surrounds the luer locking mechanism) and preventing access to an injection port (see Fig. 1 illustrating how the locking mechanism comprises an injection port for mating with “syringe 40”) of the locking mechanism (37, see Fig. 4 illustrating how access to the injection port of the locking mechanism is prevented from being accessed by the housing unit which fully surrounds the locking mechanism). Justus-595 further teaches: wherein the housing unit (20) comprises a base (see Fig. 2 illustrating how the housing unit of Justus-595 comprises a base which is similar in structure and position to the base of Justus-202 as illustrated in Examiner’s annotated Fig. 2 above) and a set of tabs (see Fig. 2 illustrating how the housing unit of Justus-595 comprises two tabs which are similar in structure and position to the tabs of Justus-202 as illustrated in Examiner’s annotated Fig. 2 above) extending from the base (see Fig. 2 of Justus-595 illustrating how the tabs extend from the base), wherein the tabs include a set of interlocking threads (“blind hole 110” of Fig. 5, see Fig. 5 illustrating how the hole is formed via a set of interlocking threads which couple the housing unit to “fastener 104”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Justus-202, Feith, and Hoste such that the tabs comprise a set of interlocking threads as taught by Justus-595. Such a modification would be advantageous because it enables an authorized person with a specialized screw driver to remove the screw and access the luer locking mechanism (see [0022], lines 13-17 of Justus-595). Furthermore, Justus-595 teaches that the arrangement provided by this modification is one of three suitable alternatives which include a metal locking fastener (74, see Fig. 4) and a zip-tie (122, see Fig. 8) for retaining the stem.
Justus-202, Feith, and Hoste nor Justus-595 teach, however, wherein the set of interlocking threads have a length and a pitch that deviate from a reference thread by approximately ten percent.
Davis et al. teaches a set of interlocking threads (see set of interlocking threads illustrated in Fig. 2) having a length (“threaded tip length TTL” of Fig. 2) and a pitch (“pitch TP” of Fig. 2).  Davis et al. further teaches that the dimensions of the set of interlocking threads may vary (see [0054], lines 26-32 indicating how, “one or more of the dimensions may vary, for example, by between about ±1-35%”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set of interlocking threads of Justus-202, Feith, and Hoste in view of Justus-595 such that the set of interlocking threads have a length and a pitch that deviates from a reference thread by approximately ten percent because Davis et al. teaches that the dimensions for a given set of interlocking threads may be modified by as much as 10%. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, modifying the length and pitch for a given set of interlocking threads corresponds merely to modifications of the relative dimensions between the prior art and the claimed invention and it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results requires only routine skill in the art (see MPEP 2144.04(IV)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783